Citation Nr: 1217100	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-48 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchitis.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to April 1980 and from October 1981 to May 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran and his spouse testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  It initially was thought that there was a malfunction with the tape recorder and, consequently, no transcript of that hearing.  The Veteran thus was advised that he could elect to have another hearing or have his case considered on the evidence of record.  He responded in August 2011 that he wanted another hearing at the RO before the Board.  The Board resultantly remanded the claim in October 2011 to schedule another hearing before the Board.  In the meantime, however, a backup recording of the prior hearing was discovered, allowing a transcript of that hearing and, in turn, negating the need for another hearing.  This transcript since has been associated with the claims file.

Even still, the claim requires other development before being decided on appeal.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

In July 2001, the Veteran applied for VA vocational rehabilitation.  His vocational rehabilitation folder therefore should be obtained and associated with the claims file for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2) (2011).


Also, during his hearing before the Board, he reported receiving treatment from VA and Tri care (at Holloman Air Force Base).  So these records should be obtained and added to the claims file, as well, inasmuch as they, too, are pertinent to his appeal.  See 38 U.S.C.A. § 5103A; Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran also needs to be reexamined to reassess the severity of his bronchitis, especially since his last evaluation for compensation purposes was in July 2008, so nearly 4 years ago.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The rating for the Veteran's bronchitis is determined by 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600.  A pulmonary function test (PFT) usually is required to evaluate a disability under DC 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  See 38 C.F.R. § 4.96(d)(1).  When evaluating a disability based on a PFT, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  See 38 C.F.R. § 4.96(d)(5). 

Under DC 6600, chronic bronchitis is rated based on, among other things, the results of the PFT as concerning the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)), or maximum oxygen consumption testing.  38 C.F.R. § 4.97, Diagnostic Code 6600.  A 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; a forced expiratory volume in one second to forced vital capacity ratio (FEV-l/FVC) of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-l/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A higher 60 percent rating requires an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The highest possible rating of 100 percent requires an FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  See 38 C.F.R. § 4.97, DC 6600.

The medical evidence currently in the file does not reveal any PFT results that are sufficient to rate the Veteran's bronchitis.  During the July 2008 VA examination, the examiner noted that an attempt earlier had been made to conduct PFT in February 2008, but was unsuccessful due to the fact that the Veteran had twice passed out.  A review of the record also shows that, in the past, he has had problems with other PFT.  Medical records obtained from Davis-Monthan Air Force Base show that, in April 2004, he similarly was unable to complete PFT because of syncopal episodes.


38 C.F.R. § 4.96(d) enumerates special provisions for the application of evaluation criteria for DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  Among other things, the amendments added a provision that if a maximum exercise capacity test is not of record, a disability is to be evaluated based on alternative criteria.  38 C.F.R. § 4.96(d)(1)(i).  Furthermore, if the DLCO (SB) test is not of record, a disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  

The Board also sees that the VA examiner in July 2008 did not specifically state whether there was pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy, or whether there had been one or more episodes of acute respiratory failure, or whether outpatient oxygen therapy was required, and did not provide the results of a maximum exercise capacity test.  So another VA examination also is needed so that all necessary testing and evaluation can be performed and to give the VA examiner opportunity to consider the other identified means of rating this disability.

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's vocational rehabilitation folder.  Associated this folder with his claims file for consideration in this appeal.


2.  Ask the Veteran for assistance in obtaining any additional (more recent than 2009) evaluation or treatment for his respiratory disorder that are not already in the file.  These records should include, but are not limited to, those dated since 2009 at the Holloman Air Force Base and at his local VA medical center, if treated there.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Next schedule a VA pulmonary examination to reassess the severity of the Veteran's bronchitis.  If possible, PFT should be performed and any other diagnostic testing or evaluation needed accomplished.

In the event the Veteran is unable to do a PFT, such as, like previously, it would cause him to pass out (syncope), then the examiner should so state in the report and consider the alternative means of assessing the severity of the Veteran's bronchitis.  To this end, the VA examiner should specifically address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), or episodes of acute respiratory failure as the result of his bronchitis.  The examiner should also state whether the Veteran requires outpatient oxygen therapy as the result of this service-connected disability and whether he has at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The claims folders, including a copy of this REMAND, must be provided to and reviewed by the examiner for the pertinent history of the bronchitis.  The report should set forth all current complaints and findings referable to this service-connected disability and provide a rationale for all conclusions reached.  The report should include specific findings as to any worsening of this disability, especially since the prior VA compensation examination in July 2008.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Then adjudicate this claim for a higher rating for the bronchitis in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


